—Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered July 26, 1994, convicting defendant, after a plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously modified, as a matter of. discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Murphy, P. J., Wallach, Nardelli and Williams, JJ.